—■ Action to recover damages for an alleged libel contained in an article published in each of two newspapers of the defendant. The issues were submitted to the jury with plaintiff’s acquiescence. A verdict was rendered in favor of the defendant. The trial court, on plaintiff’s motion, set aside the verdict and granted a new trial. Prom the order entered on that ruling defendant appeals. Order reversed on the law, with costs, motion denied, verdict reinstated, and judgment directed to be entered thereon. The plaintiff did not claim that, the article was libelous as matter of law until after the verdict adverse to him was rendered. His then claim was not timely. He acquiesced in the submission of that question to the jury as one of fact. He made no motion for a direction of a verdict in *983his favor. He made no request to charge in this phase. He is bound by the jury’s adverse finding. It was error in these circumstances for the learned trial court to interfere with the verdict. (Whilden & Hancock v. Schneider, 175 App. Div. 831; Brady v. Nally, 151 N. Y. 258, 265, 266. See, also, Seelman, The Law of Libel and Slander in the State of New York, p. 727, § 118; and Fleming v. Brauer, 110 App. Div. 876.) Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.